


Exhibit 10.15

 

A Form -2015

 

AXCELIS TECHNOLOGIES, INC.

 

EXECUTIVE SEPARATION PAY AGREEMENT

 

THIS EXECUTIVE SEPARATION PAY AGREEMENT, dated as of                        ,
2015, is made by and between Axcelis Technologies, Inc. (the “Company”) and
                                   (the “Executive”).

 

WHEREAS, the Company wishes to continue to retain the services of the Executive;
and

 

WHEREAS, the Executive and the Company seek to confirm the arrangements in the
event that the Executive’s employment by the Company should terminate; and

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.   Defined Terms.  Certain capitalized terms used herein are defined on
Schedule 1 hereto.

 

2.   At Will Employment.  The Executive’s employment with the Company shall be
on an at-will basis, which means that either the Executive or the Company may
terminate the employment relationship at any time and for any or no reason.  The
Executive shall not be eligible to receive the severance payments and benefits
described in this Agreement in the event that (i) the Executive’s employment is
terminated by the Company for Cause or due to Executive’s death or Disability,
or (ii) the Executive resigns from employment, regardless of the reason(s) for
such resignation.

 

3.   Qualified Termination.  Subject to the Executive’s delivery of a Release as
described below, if the Executive is discharged by the Company other than for
Cause or Disability, then, the Company will provide the Executive with the
payments and benefits described in this Agreement.  Such types of termination of
employment are referred to herein as a “Qualified Termination.”

 

4.   Separation Payment.  In the event of a Qualified Termination, in addition
to payment of Amounts Due, the Company shall make 26 bi-weekly payments to the
Executive in an amount equal to Executive’s bi-weekly base pay at termination in
effect on the date of Employee’s separation from service with the Company (the
“Date of Termination”).  Such payments shall commence on the first regular
bi-weekly payroll after Date of Termination (assuming Employee has delivered the
Release described in Section 7) and shall end on the 26th bi-weekly payment, for
a total of 12 months of base pay.  Such payment shall be subject to all
applicable deductions (legally required payroll tax deductions and any
additional elective deductions by the Employee).

 

5.   COBRA Payments.  In the event of a Qualified Termination, if Executive
elects to continue health coverage under the Company’s health plan in accordance
with the continuation requirements of COBRA, the Company will pay for the cost
of such coverage until the earlier of (i) the date Executive begins full-time
employment or full-time self-employment; or (ii) the first month beginning after
the date twelve (12) months after the Date of Termination.

 

--------------------------------------------------------------------------------


 

6.   Transition Assistance.  In the event of a Qualified Termination, the
Company will provide transition assistance to the Executive receiving a wage of
$15,000 until the date six (6) months after the Date of Termination (the
“Transition Period”), the following provisions will apply. The Company will work
with the Executive to provide assistance that meets the needs of the Executive,
and will offer support in accordance with the Company's practices for executive
terminations generally.

 

7.   Agreement to Provide Release.  The Company’s obligations to provide the
separation payment and benefits set forth in this Agreement are subject to the
Executive’s execution, and delivery to the Company of a Release of Claims in the
Company’s standard form (the “Release”), a copy of which is available to the
Executive on request and such Release, once executed and delivered to the
Company, becoming irrevocable and final under applicable law.

 

8.   Section 409A.  Notwithstanding anything to the contrary in this Agreement,
if the Executive is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the final
regulations and any guidance promulgated thereunder (“Section 409A”) at the time
of Executive’s separation from service, and the severance payments and
separation benefits payable to Executive, if any, pursuant to this Agreement is
considered “nonqualified deferred compensation” as defined pursuant to
Section 409A, such payments and benefits shall be made to Executive with the
first payroll that is six months and one day following the Executive’s Date of
Termination.

 

9.   Change of Control Agreements.    In the event of a termination of
Executive’s employment following a Change of Control (as defined in the Change
of Control Agreement between the Executive and the Company), the Executive shall
be entitled to receive the greater of the amounts and benefits under this
Agreement or the Change of Control Agreement but the Executive shall not receive
the aggregate of the amounts and benefits under both such agreements.   If the
Executive is entitled to receive amounts and benefits under both the Change of
Control Agreement and this Agreement, the amount and benefits payable, if any,
under the Change of Control Agreement shall be deemed to have been paid first
(once

 

2

--------------------------------------------------------------------------------


 

actually paid) and, if the amounts and benefits due under this Agreement are
greater than those actually paid under the Change of Control Agreement, such
excess shall be paid under this Agreement.

 

10.          Miscellaneous.

 

10.1        Expiration.  This Agreement shall expire and be of no force and
effect on the date five (5) years after the date first set forth above, unless
extended by a writing executed by the Company and the Executive.

 

10.2        Non-Disclosure of Agreement.  Executive understands that the Company
wishes to maintain the confidentiality of the contents of this Agreement. 
Executive agrees to limit discussion of this Agreement and its terms to
Executive’s immediate family and professional advisors.  Failure to comply with
this commitment is grounds for the Company to deny payment hereunder.

 

10.3        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of the Executive and the successors
and assigns of the Company.  This Agreement shall be binding upon any successor
of the Company in accordance with the operation of law and such successor shall
be deemed the “Company” for purposes of this Agreement.

 

10.4        Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be (1) delivered in hand, (2) mailed by
United States registered or certified first class mail, postage prepaid,
(3) sent by overnight courier, or (4) sent by email, telecopy, facsimile and
confirmed by delivery via courier or postal service, addressed as follows:

 

to the Company, to:

 

Axcelis Technologies, Inc.
108 Cherry Hill Drive
Beverly, Massachusetts 01915
Attention: Chief Executive Officer

 

to the Executive, care of the Company at the address set forth above or at
Executive’s usual address of employment at the Company.

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party. Any such notice shall be deemed to have been
duly given or made and to have become effective (i) if delivered by hand,
overnight courier, email or facsimile to the party to which it is directed, at
the time of the receipt thereof by such party and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third business day following
the mailing thereof.

 

10.5        No Assignment.  This Agreement is not assignable by the Executive
and no payment to be made hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or other charge. 
The Company may assign its rights, subject to its obligations hereunder, to a
successor to the business of the Company, subject to Section 10.3.

 

10.6        Execution in Counterparts.  This Agreement may be executed by the
parties hereto in two or more counterparts, each of which shall be deemed to be
an original, but all such counterparts

 

3

--------------------------------------------------------------------------------


 

shall constitute one and the same instrument, and all signatures need not appear
on any one counterpart.

 

10.7        Jurisdiction and Governing Law.  Jurisdiction over disputes with
regard to this Agreement shall be exclusively in the courts of the Commonwealth
of Massachusetts, and this Agreement shall be construed and interpreted in
accordance with and governed by the local laws of the Commonwealth of
Massachusetts, other than the conflict of laws provisions of such laws.

 

10.8        Severability. If any provision of this Agreement shall be adjudged
by any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement.

 

10.9        Prior Understandings.  This Agreement embodies the entire
understanding of the parties hereto, and supersedes all other oral or written
agreements or understandings between them regarding the subject matter hereof
(provided this Agreement is not intended to supersede the provisions of the
Company’s 401(k) plan, Employee Stock Purchase Plan, 2000 Stock Plan, 2012
Equity Incentive Plan and other qualified and nonqualified plans of the Company,
or the Change of Control Agreement and the Indemnification Agreement, each
between the Executive and the Company ).  Nothing in this Agreement is intended
as and shall not be read as a modification of the Indemnification Agreement or
the Change of Control Agreement and each of the Indemnification Agreement and
Change of Control Agreement shall be and remain in full force and effect in
accordance with its terms.

 

10.10      Headings The headings in this Agreement are for convenience of
reference only and shall not be construed as part of this Agreement or to limit
or otherwise affect the meaning hereof.

 

10.11      Amendments.  This Agreement may not be altered, amended or modified,
except by a further written document signed by the Executive and the Company.

 

10.12      Limitations on Recovery.  In the event that the Executive institutes
legal proceedings to enforce this Agreement, the Executive agrees that the sole
remedy available shall be enforcement of the terms of this Agreement and/or a
claim for damages resulting from the breach of this Agreement, but that under no
circumstances shall the Executive be entitled to receive or collect any damages
for claims that Executive has released under the Release.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Title: EVP HR/Legal and General Counsel

 

 

 

 

 

 

 

 

 

Executive:

 

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

Definitions for Axcelis Technologies, Inc.

Executive Separation Agreement

 

For purposes of this Agreement, the following capitalized terms shall have the
meanings set forth below:

 

“Amounts Due” shall mean, as of the Date of Termination, the sum of (A) the
Executive’s base salary through the Date of Termination to the extent not
theretofore paid, (B) the amount of any bonus, incentive compensation, deferred
compensation and other cash compensation earned by the Executive as of the Date
of Termination to the extent not theretofore paid and (C) any vacation pay,
expense reimbursements and other cash entitlements accrued by the Executive as
of the Date of Termination to the extent not theretofore paid.

 

“Cause” shall mean (A) the willful and continued failure of the Executive to
substantially perform the Executive’s duties with the Company or one of its
affiliates (other than any such failure resulting from Disability), after a
written demand for substantial performance is delivered to the Executive by the
Chief Executive Officer of the Company which specifically identifies the manner
in which the Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties, or (B) the willful engaging by
the Executive in illegal conduct or gross misconduct which is injurious to the
Company.  For purposes of this provision, no act or failure to act on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board of Directors of the Company or upon the instructions of the
Chief Executive Officer or based on the advice of a senior officer of the
Company or counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.

 

“Disability” shall mean (1) the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness or injury, as
determined in good faith by the Company or (2) the acknowledgment by the
Executive or Executive’s legal representative, that Executive is unable to
continue to provide services to the Company as a result of an incapacity.

 

5

--------------------------------------------------------------------------------
